AO 72A
(Rev. 8/82)

 

Fu the United States District Court
for the Southern District of Georgia
Sabannah Dibision
JOHN G. KENNEDY, III,
Plaintiff,
Vv. CV 4:18-148

ELECTRIC INSURANCE COMPANY,

 

Defendant.

ORDER

Before the Court is Defendant Electric Insurance Company’s
Motion to Exclude Plaintiff’s Expert John Tanner and Defendant’s
Motion for Summary Judgment, dkt. no. 22. These Motions have been
fully briefed and are ripe for review. For the reasons that
follow, the Motions are DENIED.

BACKGROUND

On or about October 8, 2016,1 Hurricane Matthew struck

Plaintiff’s property. Dkt. No. 25-4 9 1.2 Plaintiff’s property

abuts the Wilmington River. Id. {@ 2. The storm surge from

 

1 Defendant’s Statement of Undisputed Material Facts states April
8, 2016, but it later repeatedly references October 8, 2016.
Considering other references in the record that Hurricane Matthew
struck the Savannah area on October 8, 2016, the Court construes
the April date as a typographical error.

2 The Court notes that a Significant number of Defendant’s
statements in its Statement of Undisputed Material Fact do not
cite to the record in contravention of Local Rule 56.1.
Nevertheless, those statements that have been admitted by
Plaintiff are considered admitted for purposes of this Motion.

 
AO 72A
(Rev. 8/82)

 

Hurricane Matthew significantly damaged Plaintiff’s property,
including his house, yard, roofed dock, and walkway. Id.
Plaintiff did not witness the hurricane. Id. @ 4.

The parties dispute whether the damage to Plaintiff’s dock
and walkway were excluded from a homeowner’s insurance policy that
Plaintiff had with Defendant. The policy at issue precludes
coverage over damage caused in whole or in party by storm surge.
Dkt. No. 25-4 QT 14. An engineering expert for Defendant, Carl
Douglas Day, concluded after inspecting the premises that the dock
and walkway were damaged by storm surge. Id. {| 5. Nevertheless,
Day agreed that the damage to the dock was consistent with being
caused by a tornado with 120 mile an hour winds. Dkt. No. 25-2 at
71. Another engineering expert for Defendant, Douglas Locker,
also inspected the property and concluded that the dock and walkway
were primarily damaged by storm surge. Dkt. No. 25-4 7 6.

Plaintiff, however, retained his own expert, John Tanner, who
concluded that the dock and walkway were damaged by a tornado.
Dkt. No. 25-4 9 7. Tanner made this conclusion despite the facts
that there were no eyewitnesses to the tornado, id. @ 9, that
Tanner is unsure of when the tornado struck the dock, id. @ 10,
that Tanner is unsure when the storm surge struck the area of the
dock, id. @ 11, that the storm surge exceeded the height of the

“dock base,” id. 9 13, and that on October 8, 2016, there was no

 
AO 72A
(Rev. 8/82)

 

official report or finding of a tornado at or near Plaintiff's
property, id. 7 15.?
DISCUSSION
I. Daubert Challenge of Expert John Tanner
Defendant argues that Plaintiff’s expert John Tanner is not
qualified to be an expert under Federal Rule of Evidence 702, that
his expert opinions do not satisfy Rule 702, and thus, that his

opinions should be excluded. It is well-settled that “[e]vidence

‘inadmissible at trial cannot be used to avoid summary judgment.”

Lebron v. Sec’y of Fla. Dep’t of Children & Families, 772 F.3d
1352, 1360 (llth Cir. 2014) (citation omitted). Accordingly, if
Tanner is not qualified as an expert and if his opinions do not
satisfy the dictates of Rule 702, then his opinions cannot be
considered for purposes of this summary judgment motion.

Federal Rule of Evidence 702 states:

A witness who is qualified as an expert by knowledge,
skill, experience, training, or education may testify in
the form of an opinion or otherwise if: (a) the expert’s
scientific, technical, or other specialized knowledge
will help the trier of fact to understand the evidence
or to determine a fact in issue; (b) the testimony is
based on sufficient facts or data; (c) the testimony is
the product of reliable principles and methods; and
(d) the expert has reliably applied the principles and
methods to the facts of the case.

 

3 Defendant also states that Tanner “admitted that the storm surge
could have caused the damage to the dock and walkway.” Dkt. No.
22-7 § 12. For this proposition, Defendant cites “Tanner depo. P.
58,” id., not only has Plaintiff disputed this statement, but
Tanner’s deposition is not in the record.

3

 
AO72A
(Rev. 8/82)

 

“As the Supreme Court recognized in Daubert v. Merrell Dow Pharms.,
Inc., Rule 702 plainly contemplates that the district court will
serve as a gatekeeper to the admission of scientific testimony.”
Quiet Tech. DC-8, Inc. v. Hurel-Dubois UK _Ltd., 326 F.3d 1333,
1340 (llth Cir. 2003). “The burden of laying the proper foundation
for the admission of the expert testimony is on the party offering
the expert, and admissibility must be shown by a preponderance of
the evidence.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1306
(llth Cir. 1999).
A three-pronged inquiry determines the admissibility of

expert testimony under Rule 702:

(1) The expert is qualified to testify competently

regarding the matters he intends to address; (2)

the methodology by which the expert reaches his

conclusions is sufficiently reliable as determined

by the sort of inquiry mandated in Daubert; and (3)

the testimony assists the trier of fact, through

the application of scientific, technical, or

specialized expertise, to understand the evidence

or to determine a fact in issue.
Quiet Tech., 326 F.3d at 1340-41 (citation omitted).
A. The Qualifications Requirement

For the first requirement, whether the expert is qualified,

the party offering the expert must show by a preponderance of the
evidence that the expert has sufficient “knowledge, skill,
experience, training, or education” to form a reliable opinion

about the relevant issue. Hendrix ex rel. G.P. v. Evenflo Co.,

Inc., 609 F.3d 1183, 1193 (11th Cir. 2010). Here, the relevant

 
AO 724A
(Rev. 8/82)

 

issue is the cause of the damage to Plaintiff’s dock and walkway—
more specifically, whether storm surge or a tornado caused the
damage.

As an initial matter, although Plaintiff and Defendant often
cite to Tanner’s deposition, Tanner’s deposition has not been
included in the record before the Court. Accordingly, any
representations by the parties regarding that deposition cannot be
considered. However, Tanner’s curriculum vitae (“CV”) and his
expert report are included in the record.

According to his CV, Tanner has “50 years of experience in
structural design and management.” Dkt. No. 25-1 at 1. This
experience “is in marine port structures, forensic analysis of
concrete structures and repair design, and design of large
industrial structural frames.” Id. Over these 50 years, Tanner
has “worked as engineer, lead engineer, department manager, chief
engineer, project manager and regional/office manager for large
engineering firms.” Id. Before his retirement in 2012, Tanner
was a Registered Professional Engineer in the states of Virginia,
Georgia, Florida, South Carolina, North Carolina, and Washington.
Id. Currently, Tanner is only a Registered Professional Engineer
in Georgia. Id.

Tanner has extensive experience working as an engineer on
port structures. He worked on a new marine terminal in Venezuela,

a new floating mooring facility for submarines in Italy, and

5

 
AO 72A
(Rev. 8/82)

 

evaluated foundations for 900-ton cranes in Virginia, to list a
small sample of his engineering work related to marine structures.
Id. at 2-3. Further, while working for Alumax, Inc. as a project
manager and technical consultant, Tanner was tasked with above and

ww

underwater inspection for a mobile crane for higher loads “on a
bridge that the original design calculations and member
reinforcing details were not available.” Id. at 1. Tanner has
also worked as an engineer for the U.S. Navy, U.S. Coast Guard,
the Georgia Ports Authority, the South Carolina State Ports
Authority, and numerous private entities. Id. at 1-4. Based on
Tanner’s extensive experience, Tanner is qualified to form
reliable opinions about the issues at hand.
B. The Reliability Requirement

Regarding the reliability requirement, in Daubert, the
Supreme Court directed district courts faced with the proffer of
expert testimony to conduct “a preliminary assessment of whether
the reasoning or methodology underlying the testimony is
scientifically valid and of whether that reasoning or methodology.
properly can be applied to the facts in issue.” 509 U.S. at 592-
93. There are four factors that courts may consider, if
applicable: (1) whether the theory or technique can be tested, (2)
whether it has been subject to peer review, (3) whether the

technique has a known or potential rate of error, and (4) whether

the theory has attained general acceptance in the relevant

 
AO 72A
(Rev. 8/82)

 

community. Id. at 593-94. “These factors are illustrative, not
exhaustive; not all of them will apply in every case, and in some
cases other factors will be equally important in evaluating the

reliability of proffered expert opinion.” United States v.

 

Frazier, 387 F.3d 1244, 1262 (llth Cir. 2004). Thus, “the trial

judge must have considerable leeway in deciding in a particular
case how to go about determining whether particular expert

testimony is reliable.” Kuhmo Tire Co. v. Carmichael, 526 U.S.

 

137, 152 (1999).

Defendant argues that Tanner’s testimony should be excluded
because it “is premised on an inadequate or inaccurate factual
foundation and therefore lacks the requisite reliable methodology
and foundation required under Rule 702 and Daubert and its
progeny.” Dkt. No. 22-1 at 11. Specifically, Defendant cites to
Tanner’s deposition for numerous positions that Tanner allegedly
took and are unreliable: (1) that Tanner admitted that a storm
surge could have caused the damage; (2) that Tanner did not use
scientifically sound evidence when concluding that an unreported
tornado caused the damage; (3) that Tanner relied on the hearsay
testimony of a neighbor; (4) that Tanner admitted he was not sure
when the storm surge hit the area; and (5) that Tanner was used as
an expert to challenge about ten other homeowner’s insurance
company’s findings that storm surge caused property damage. Again,

Tanner’s deposition has not been entered into the record, and these

 
AQ 72A
(Rev. 8/82)

 

representations of Tanner’s testimony cannot be considered by the
Court at this stage.

The evidence in the record is not sufficient to challenge the
reliability of Tanner’s opinions and statements contained in his
expert report. Defendant states that Tanner ignored evidence that

was not beneficial such as the fact that Preston Sikes, a neighbor

of Plaintiff, told Defendant’s expert Carl Douglas Day that the

storm surge was about two-and-a-half feet above the seawall, which
is much higher than Tanner concluded. The statement in Day’s.
report that Defendant refers to is that Sikes “stated that he
believed the storm surge during the hurricane was approximately
2.5 feet above the top of the seawall.” Dkt. No. 22-3 at 3. The
record does not contain the basis for this belief, just that Sikes,
a lay person, held this belief. The fact that Tanner may have
ignored the belief of a lay person (the basis of which is unknown)
when formulating his opinions is not sufficient to show that
Tanner’s opinions are unreliable. This is especially so when
considering the fact that Tanner thoroughly explains in his report
the bases for his opinions, and the Court finds that these bases
are reasonable and reliable.

Notably, Plaintiff has carried his burden of establishing
that Tanner’s opinions are reliable. A thorough reading of
Tanner’s report shows that Tanner’s opinions are based on relevant

facts and are reasonably drawn from his premises. Tanner’s

 
AO 72A
(Rev. 8/82)

 

opinions are not counter to the factual evidence relied upon, but
are instead supported by it. For example, much of the evidence
was consistent with high, localized winds and inconsistent with
Hurricane Matthew’s storm surge causing the damage. To highlight
some of the more convincing evidence, Tanner found that: (1) docks
on Wilmington River at a lower elevation from Plaintiff's dock
were. not damaged; (2) Plaintiff had special shingles rated at 120
to 130 mph winds, meaning the winds must be at least that strong
for the shingles to dislodge from the roof, and about 40 to 50% of
Plaintiff’s shingles blew off his roof; and (3) tree damage on
Plaintiff’s property and properties nearby were consistent with a
tornado. For these reasons, the Court finds that Tanner’s opinions
are reliable under Federal Rule of Evidence 702 and Daubert.
Cc. The Assistance Requirement

Turning to the final factor, expert testimony must assist the
trier of fact to decide a fact in issue. Thus, the testimony must
concern matters beyond the understanding of the average lay person
and logically advance a material aspect of the proponent's
case. Id. at 591; Frazier, 387 F.3d at 1262. The Supreme Court
has described this test as one of “fit.” Daubert, 509 U.S. at
591. “Proferred expert testimony generally will not help the trier
of fact when it offers nothing more than what lawyers for the
parties can argue in closing arguments.” Frazier, 387 F.3d at

1262-63.

 
AO 72A
(Rev. 8/82)

 

This factor weighs in favor of admitting Tanner as an expert
on the cause of the damage to Plaintiff’s dock and walkway.
Defendant argues that for the same reasons Tanner’s opinions are
unreliable, they will also not assist the trier of fact. The
Court, however, has already found that Tanner’s opinions are
reliable based on this record. In addition, Defendant argues that
Tanner has only offered legal conclusions. Tanner, however, has
offered expert opinions on the cause of the damage at issue, i.e.,
that a tornado caused the damage. While this opinion may lead to
a certain legal outcome, it is not a legal conclusion but a factual
one. Accordingly, it should not be excluded on the ground that it
is a legal conclusion. Finally, the Court concludes that Tanner’s
expert opinions are beyond the understanding of the average lay
person and will assist the trier of fact. Tanner’s report and its
attachments evince the complexity of the issue of what caused the

damage to Plaintiff's walkway and docks. The analysis needed to

‘determine the cause of such damage is beyond the understanding of

the average lay person, and Tanner’s opinions will assist the trier
of fact in making this determination. For these reasons, then,
this factor weighs in favor of admitting Tanner as an expert.
II. Defendant’s Motion for Summary Judgment

Summary judgment is required where “the movant shows that
there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P.

10

 
AQ 72A
(Rev. 8/82)

 

56(a). A fact is “material” if it “might affect the outcome of

the suit under the governing law.” FindWhat Inv’r Grp. v.

 

FindWhat.com, 658 F.3d 1282, 1307 (11th Cir. 2011) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A

 

dispute is “genuine” if the “evidence is such that a reasonable
jury could return a verdict for the nonmoving party.” Id. In
making this determination, the court is to view all of the evidence
in the light most favorable to the nonmoving party and draw all

reasonable inferences in that party’s favor. Johnson v. Booker T.

 

Washington Broad. Serv., Inc., 234 F.3d 501, 507 (11th Cir. 2000).

 

The moving party bears the initial burden of demonstrating
the absence of a genuine issue of material fact. Celotex Corp. v.
Catrett, 477 U.S. 317, 323 (1986). The movant must show the court
that there is an absence of evidence to support the nonmoving
party’s case. Id. at 325. If the moving party discharges this
burden, the burden shifts to the nonmovant to go beyond the
pleadings and present affirmative evidence to show that a genuine
issue of fact does exist. Anderson, 477 U.S. at 257.

The nonmovant may satisfy this burden in two ways. First,
the nonmovant “may show that the record in fact contains supporting
evidence, sufficient to withstand a directed verdict motion, which

was ‘overlooked or ignored’ by the moving party, who has thus

‘failed to meet the initial burden of showing an absence of

evidence.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1116 (11th

 

11

 
AO 72A
(Rev. 8/82)

 

Cir. 1993) (quoting Celotex Corp., 477 U.S. at 332 (Brennan, J.,
dissenting) ). Second, the nonmovant “may come forward with
additional evidence sufficient to withstand a directed verdict
motion at trial based on the alleged evidentiary deficiency.” IRd.
at 1117. Where the nonmovant attempts to carry this burden instead
with nothing more “than a repetition of his conclusional
allegations, summary judgment for the [movant is] not only proper
but required.” Morris v. Ross, 663 F.2d 1032, 1033-34 (11th Cir.
1981) (citing Fed. R. Civ. P. 56(e)).

Defendant argues that it is entitled to summary judgment
because without Tanner’s opinions the record is devoid of evidence
showing that the cause of damage to the walkway and dock was not
storm surge. In other words, without Tanner’s opinions, the only
possible cause of the damage is storm surge. Thus, a reasonable
jury would have to find that storm surge caused the damage and
thus that the policy exclusion applied. This argument must fail,
however, because the Court has found that Tanner’s opinions should
not be excluded. Accordingly, Defendant’s Motion for Summary
Judgment is due to be DENIED.

CONCLUSION

For the reasons stated above, Defendant Electric Insurance
Company’s Motion to Exclude Plaintiff’s Expert John Tanner and
Defendant’s Motion for Summary Judgment, dkt. no. 22, are both

DENIED.

12

 
AO 72A
(Rev. 8/82)

 

SO ORDERED, this 13th day of May, 2019.

r_

HON.“LISA GODBEYL WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

13

 
